Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a process for producing a protein product wherein the protein product has a reduced pathogen level and retains a functionality of raw meat, wherein the protein product is obtained from animal muscle tissue, the process comprises the steps of:
A) homogenizing the animal muscle tissue and water, to thereby obtain a homogenate; 
B) adjusting the pH of the homogenate of step A) to a range between 3.6 to 4.2  to obtain a solubilized liquid protein solution; and 
C) elevating the temperature of the solubilized liquid protein solution of step B) to 158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 121 minutes to obtain a solubilized liquid protein solution with a reduced pathogen level, wherein the reduced pathogen level comprises at least a reduction in salmonella by 6.5 log10; and
wherein the solubilized liquid protein solution of Step C has the reduced pathogen  level as compared to a solubilized liquid protein solution that has not undergone step C) and wherein the solubilized liquid protein of Step C retains the functionality of raw meat.
The invention as claimed is also directed a protein product obtained by such method. 
The closest prior art of record, Hultin (WO 99/11656) discloses a process for isolating a protein component of animal muscle tissue by mixing a particulate form of a tissue with an acidic aqueous  liquid having pH below 3.5 to produce protein rich solution and further recovering protein
In regard to steps (A), (B) and the precipitation step, Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is effected at a low pH below about 3.5, but not so low as to effect substantial destruction of proteins, preferably between about 2.5 and about 3.5 (page 5 § 3). 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

In regard to step elevation of temperature step, Hultin discloses Acid Solubilization Precipitation (ASP) process of the invention (ages 19-20). Hultin homogenizing animal muscle tissue in its dilution medium, lowering the pH of the homogenate to solubilize proteins, heating the solubilized protein to destroy possible pathogens and then raising the pH in order to precipitate proteins. Hultin “[a]t the stage in the process when the majority of proteins are in solution, processes such as heating (to destroy possible pathogens or enzymes), additive addition (antioxidants, polymer components, or protein crosslinkers) and/or fractionation of the proteins by size exclusion chromatography or ultrafiltration can be performed”. Therefore, Hultin discloses heating proteins between the steps of solubilization and precipitation in order to destroy possible pathogens. Therefore, Hultin discloses elevating the temperature of the solubilized liquid protein to obtain a solubilized liquid protein solution as recited. Hultin is silent as to the specific temperature conditions for heating. However, Hultin is directed to the production of protein with improved functional properties (page 1). Hultin teaches that “… it would be desirable to provide such a process which produces a stable, functional, protein product which is particularly useful for human consumption” (page 5 § 2). Hultin also teaches heating proteins between the steps of solubilization and precipitation in order to destroy possible pathogens. 
Fao.org fao.org (HEAT TREATMENT OF MEAT PRODUCTS) is further relied upon as a teaching of heat treatment temperatures and times in order to achieve desired level of pathogen removal.
Applicants have submitted Declarations of Stephen D. Kelleher on 02/23/2021. These Declarations present evidence of unexpected results that have been achieved by the claimed method for producing a protein product.
The data demonstrate that pasteurizing protein in a pH range at 3.6 or above, a range not disclosed in Hultin, result in a pasteurized protein product that is surprisingly able to retain the functionality of raw meat. Color and moisture retention are characteristics, among others, of retained functional raw meat. The cited references, alone or combined, do not teach the retention of functional raw meat characteristics when pasteurizing solubilized protein in a pH of 3.6 or above. Unexpectedly, solubilization of protein in the inventive pH range protects the functional attributes of raw meat.
Claims 1, 3-7, 9-14, 19-27 and 29-43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791